       19-11711-scc            Doc 98-1 Filed 08/12/20 Entered 08/12/20 13:11:42                                  Ch 7 First Mtg
                                    Corp No POC: Notice Recipients Pg 1 of 2
                                                        Notice Recipients
District/Off: 0208−1                         User:                                   Date Created: 8/12/2020
Case: 19−11711−scc                           Form ID: 309C                           Total: 75


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
cr          Olga Misimiskaya
intp        RADWAN DIAMOND & JEWELLERY TRADING
unk         Clerks Office of the U.S. Bankruptcy Court
                                                                                                                          TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          The D&M Capital Group, LLC              592 Fifth Avenue         Fifth Floor       New York, NY 10036
ust         United States Trustee        Office of the United States Trustee         U.S. Federal Office Building        201 Varick
            Street, Room 1006         New York, NY 10014
cr          ESSEX GLOBAL TRADING, LLC                    580 Fifth Avenue         21st Floor        New York, NY 100366666
cr          Ultimate Jewelry Designs, LLC and Shanghai Pearls & Gems, Inc. d/b/a Ultimate Diamonds                c/o Platzer,
            Swergold et al       475 Park Avenue South            18th Floor        New York, NY 10016
intp        Moty Spector         C/O Medina Law Firm LLC              641 Lexington Avenue           13th Floor       New York, NY
            10022
unk         Rattet PLLC         Rattet PLLC          202 Mamaroneck Avenue             Suite 300       White Plains, NY 10601
tr          Alan Nisselson        Windels Marx Lane & Mittendorf, LLP              156 West 56th Street         New York, NY 10019
aty         Alissa K. Piccione        Troutman Pepper Hamilton Sanders LLP              875 Third Avenue         10022         New
            York, NY 10022
aty         Aurora Cassirer        Troutman Pepper Hamilton Sanders LLP              875 Third Avenue          New York, NY 10022
aty         Brett D. Goodman          Troutman Pepper Hamilton Sanders LLP              875 Third Avenue         New York, NY
            10022
aty         Eric S. Medina, Esq.        Medina Law Firm LLC             641 Lexington Avenue           Thirteenth Floor        New
            York, NY 10022
aty         Ian R. Winters        Klestadt Winters Jureller        Southard & Stevens, LLP           200 West 41st Street        17th
            Floor       New York, NY 10036
aty         Paul Ferdinands        King & Spalding           1180 Peachtree St NE          Atlanta, GA 30309
aty         Robert Leslie Rattet        Davidoff Hutcher & Citron LLP            605 Third Avenue          New York, NY 10158
aty         Sam P. Israel       Sam P. Israel, P.C.         180 Maiden Lane          6th Floor        New York, NY 10038
aty         Sarah Primrose        King & Spalding           1180 Peachtree St, NE         Atlanta, GA 30309
aty         Teresa Sadutto−Carley          Platzer, Swergold, Levine,        Goldberg, Katz & Jaslow, LLP           475 Park Avenue
            South        18th Floor        New York, NY 10016
aty         Tracy L. Klestadt        Klestadt Winters Jureller Southard & Ste          200 West 41st Street        17th
            Floor       New York, NY 10036−7203
smg         New York State Tax Commission             Bankruptcy/Special Procedures Section           P.O. Box 5300         Albany,
            NY 12205−0300
smg         United States Attorney's Office         Southern District of New York          Attention: Tax & Bankruptcy
            Unit       86 Chambers Street, Third Floor           New York, NY 10007
smg         N.Y. State Unemployment Insurance Fund              P.O. Box 551         Albany, NY 12201−0551
smg         New York City Dept. Of Finance            345 Adams Street, 3rd Floor         Attn: Legal Affairs − Devora
            Cohn        Brooklyn, NY 11201−3719
7587364     1180 Peachtreet St NE         King & Spalding LLP            Attn: Paul K. Ferdinands         1180 Peachtree St NE, Suite
            1600        Atlanta, GA 30309
7539122     ADA YAFFEE            AFULA            ISRAEL
7539123     AETNA          P.O. BOX 775392            CHICAGO, IL 60677
7539124     AMERICAN EXPRESS                P.O. BOX 1270           NEWARK, NJ 07101
7539125     AMEXBRANDON                P.O. BOX 1270            NEWARK, NJ 07101
7578981     CNA COMMERCIAL INSURANCE COMPANY                            500 COLONIAL CENTER PARKWAY                     LAKE
            MARY FL 32746
7539126     CNA INSURANCE               P.O. BOX 790094           SAINT LOUIS, MO 63179
7539127     COBRA          71 WEST 47TH STREET                 SUITE 511          NEW YORK, NY 10036
7539128     DGA SECURITY             429 WEST 53RD STREET                 NEW YORK, NY 10101
7539129     ERB GEMS           20 WEST 47TH STREET SUITE 900                   NEW YORK, NY 10036
7539130     ESSEX GLOBAL              580 FIFTH AVENUE              21ST FLOOR            NEW YORK, NY 10036
7588027     Essex Global Trading, Inc.         580 Fifth Avenue         21st Floor        New York, NY 10036
7539131     GLOBAL GEMS              214201 ADDISON PLACE COURT                    BONITA SPRINGS, FL 34134
7556141     Halperin Battaglia Benzija, LLP          Attorneys for Essex Global Trading, LLC           40 Wall Street, 37th
            Floor       New York, NY 10005
7543315     INTERNAL REVENUE SERVICE                    POST OFFICE BOX 7346               PHILADELPHIA, PA 19101
7539132     ISAAC FRIEDMAN               580 FIFTH AVENUE, 7TH FL                NEW YORK, NY 10036
7539133     IT TEC SOLUTIONS              39 ALLEN STREET              NEW HYDE PARK, NY 11040
7539134     KATRINA SPECTOR                620 WEST 42ND STREET                APT. 57A         NEW YORK, NY 10036
7557562     KING & SPALDING LLP                Counsel for RADWAN DIAMOND                   & JEWELLERY TRADING                 1180
            Peachtree Street, NE Suite 1600          Atlanta, GA 30309
7545019     KLESTADT WINTERS JURELLER                     SOUTHARD & STEVENS, LLP                   Counsel to Olga
            Misimiskaya         200 West 41st Street, 17th Floor         New York, NY 10036
7539135     MALCA AMIT             580 FIFTH AVENUE               NEW YORK, NY 10036
7622448     MALCA AMIT USA, LLC                 153−66 ROCKAWAY BLVD.                  JAMAICA, NY 11434
7539136     MEGA RICH            HONG KONG
     19-11711-scc          Doc 98-1 Filed 08/12/20 Entered 08/12/20 13:11:42                                 Ch 7 First Mtg
                                Corp No POC: Notice Recipients Pg 2 of 2
7539137   MICHAEL JACOB SPECTOR                  CUSTODIAL TRUST              422 EAST 72ND ST., 33DE            NEW YORK,
          NY 10036
7539138   MID NY LLC            580 FIFTH AVENUE, STE 3003              NEW YORK, NY 10036
7578897   Medina Law Firm LLC            Attorneys for Moty Spector        641 Lexington Avenue          Thirteenth
          Floor       New York, NY 10022
7587348   Mega Rich         c/o Leo Fox, Esq.         630 Third Avenue − 18th Floor         New York, New York 10017
7587240   Moty Spector         c/o Medina Law Firm LLC           641 Lexington Avenue          Thirteenth Floor       New York,
          NY 10022
7539139   OLGA MISIMISKAYA                 FLAT 2, HOUSE #A           BOLSHOY PREDTECHENSKIYPER                     MOSCOW,
          RUSSIA
7539140   OXFORD HEALTH               P.O. BOX 1697          NEWARK, NJ 07101
7544650   Olga Misimiskaya          Flat 2, House #A        Bolshoy        Predtechenskiyper        Moscow, Russia
7539141   PALAWAN             31/5 GLOUCESTER TOWER                THE LANDMARK 11 PEDDER CENTRAL                      HONG
          KONG
7539142   PDD SEROYA             21 TUVAL STREET YAHALOM BLDG                     RAMAT GAN             ISRAEL 52521
7539143   PITNEY BOWES              P.O. BOX 371874          PITTSBURGH, PA 15250
7566145   PLATZER, SWERGOLD, LEVINE,                   GOLDBERG, KATZ & JASLOW, LLP                  Attorneys for Ultimate
          Diamond         475 Park Avenue South, 18th Floor          New York, NY 10016
7587346   Palawan Holding Limited and Gemcut S.A.            c/o Leo Fox, Esq.        630 Third Avenue − 18th Floor         New
          York, New York 10017
7587365   Palawan Holdings Limited and Gemcut S.A.            c/o Leo Fox, Esq.        630 Third Avenue − 18th Floor         New
          York, New York 10017
7539144   RADWAN            2301/2302 TWIN TOWERS               BANIYAS STREET              DEIRA DUBAI U.A.E.
7587386   Radwan Diamond & Jewellery Trading              King & Spalding LLP         Attn: Paul K. Ferdinands, Esq.       1180
          Peachtree St NE, Suite 1600         Atlanta, GA 30309
7539145   SB DIAMOND             50 WEST 47TH STREET              SUITE 1611          NEW YORK, NY 10036
7539146   SJ INTERNATIONAL               71 WEST 47TH STREET             SUITE 50          NEW YORK, NY 10036
7556269   Sam P. Israel, P.C.       Attorneys for Essex Global Trading, LLC          180 Maiden Lane, 6th Floor        New
          York, New York 10038
7587075   Shanghai Pearls & Gems, Inc.          d/b/a Ultimate Diamond Co.        c/o Platzer, Swergold et al       475 Park
          Avenue South, 18th Floor          New York, New York 10016           Attn: T. Sadutto−Carley, Esq.
7549495   State of New York Department of Labor            Unemployment Insurance Division          Gov W. Averell
          Harriman         State Office Building Campus         Building 12, Room 256          Albany, NY 12240
7567026   THE COMMERCIAL ART LAB                    71 W 47TH STREET, #701            NEW YORK, NY 10036
7560503   THE COMMERCIAL ART LAB, LLC                     71 W 47TH STREET, #701            NEW YORK, NY 10036
7539147   THE COMMERICAL LAB                  71 WEST 47TH STREET, STE 701               NEW YORK, NY 10036
7563152   Troutman Sanders LLP           Attn: Aurora Cassirer       Brett D. Goodman          875 Third Avenue        New
          York, New York 10022
7539148   ULTIMATE DIAMOND                  580 FIFTH AVENUE           FIFTH FLOOR             NEW YORK, NY 10036
7539149   WORLDSTAR              44 W. 47TH STREET             SUITE GF−1         NEW YORK, NY 10036
                                                                                                                    TOTAL: 72
